         Case 1:18-cv-10225-MLW Document 273 Filed 06/17/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                    )
LILIAN PAHOLA CALDERON JIMENEZ )
and LUIS GORDILLO, et al.,          )
                                    )
                                    )
            Plaintiffs-Petitioners, )
                                    )               No. 1:18-cv-10225-MLW
      v.                            )
                                    )
KEVIN McALEENAN, et al.,            )
                                    )
            Defendants-Respondents. )
                                    )
                                    )
                                    )

                                NOTICE OF UNAVAILABILTY

       On August 27, 2018, this Court ordered the parties to ensure that an individual with full

settlement authority be present for all future hearings of the Court. ECF No. 152. On June 17,

2019, Petitioners filed an emergency motion for a Temporary Restraining Order. The Court

subsequently set a hearing for 11:00 a.m. on June 18, 2019. Although Petitioners’ emergency

motion pertains to an individual class-member’s pending removal, and therefore falls outside

potential settlement on a class-wide basis, out of an abundance of caution Respondents provide

this notice in order to alert the Court that Respondents will be unable to have an individual with

settlement authority physically present in court on June 18, 2019. Prior to the filing of Petitioners’

emergency motion, Acting Field Office Director Marcos Charles (the individual vested with

settlement authority in this case), departed the District of Massachusetts on pre-planned official

duty. Additionally, former Acting Field Office Director Todd Lyons, who was previously vested

with settlement authority, is likewise unavailable to be present.

Respectfully submitted,
        Case 1:18-cv-10225-MLW Document 273 Filed 06/17/19 Page 2 of 3




JOSEPH H. HUNT
Assistant Attorney General

WILLIAM C. PEACHEY
Director
Office of Immigration Litigation

T. MONIQUE PEOPLES
Senior Litigation Counsel

/s/ Mary L. Larakers
MARY L. LARAKERS (Texas Bar # 24093943)
Trial Attorney
U.S. Department of Justice, Civil Division
Office of Immigration Litigation
District Court Section
P.O. Box 868, Ben Franklin Station
Washington, DC 20044
(202) 353-4419
(202) 305-7000 (facsimile)
mary.l.larakers@usdoj.gov


Counsel for Respondents




                                         2
        Case 1:18-cv-10225-MLW Document 273 Filed 06/17/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

        I, Mary L. Larakers, Trial Attorney, hereby certify that this document filed through the
ECF system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants.

                                                     /s/ Mary L. Larakers
                                                     Mary L. Larakers
Dated: June 17, 2019                                 Trial Attorney




                                                 3
